 Case: 4:20-cv-00270-CDP Doc. #: 82 Filed: 09/21/20 Page: 1 of 2 PageID #: 123




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

NATALY MENDOZA, et al.,                    )
                                           )
            Plaintiffs,                    )
                                           )
      vs.                                  )         Case No. 4:20 CV 270 CDP
                                           )
BSB TRANSPORT, INC., et al.,               )
                                           )
            Defendants.                    )

                           MEMORANDUM AND ORDER

      This matter is before me on the motion for judgment on the pleadings filed

by defendant Reliable Transportation Solutions, LLC. Reliable seeks dismissal

from this wrongful death action as plaintiffs’ negligent entrustment and vicarious

liability claims against it – a freight broker – are preempted by the Federal

Aviation Administration Authorization Act of 1994, 49 U.S.C. § 14501(c)(1).

Plaintiffs have not opposed dismissal, and their time for doing so has expired.

      Accordingly, for the reasons set out in Reliable’s motion and accompanying

memorandum and without opposition from plaintiffs,
 Case: 4:20-cv-00270-CDP Doc. #: 82 Filed: 09/21/20 Page: 2 of 2 PageID #: 124




      IT IS HEREBY ORDERED that defendant Reliable Transportation

Solutions, LLC’s motion for judgment on the pleadings [80] is granted, and

plaintiffs’ claims against defendant Reliable are dismissed.



                                       _______________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE
Dated this 21st day of September, 2020.




                                          2
